 

Case 3:19-cr-00452-X Document 59-1 Filed 03/18/20 Page}1 dre atee LexRt

FILED

  

WAR 18 2020

 
  

 

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEX

 

SPECIAL ORDER NO 13-6

SUPPLEMENTAL ORDER RE: COURT OPERATIONS UNDER
THE EXIGENT CIRCUMSTANCES
CREATED BY THE COVID-19 PANDEMIC

This Order supplements and incorporates by reference Special Order No. 13-5. Unless the
parties in a particular case are notified otherwise, guilty plea proceedings scheduled to take
place after March 23, 2020, through May 1, 2020, are continued to a date to be reset by each
presiding judge, and guilty pleas not yet set will not be scheduled to occur during this period. The
time period of the continuances and delay in setting guilty plea proceedings as implemented by this
Order are excluded under the Speedy Trial Act, 18 U.S.C. § 3161(h). The Court finds that the ends

of justice served by ordering these continuances and delays outweigh the best interests of the public

and each defendant’s right to a speedy trial.

SO ORDERED this 18" day of March, 2020

  

 

 
